

	

		III

		109th CONGRESS

		1st Session

		S. RES. 135

		IN THE SENATE OF THE UNITED STATES

		

			May 10, 2005

			Mr. Inhofe (for himself,

			 Mr. Bond, Mr.

			 Baucus, and Mr. Jeffords)

			 submitted the following resolution; which was considered and agreed

			 to

		

		RESOLUTION

		Congratulating the National Asphalt

		  Pavement Association on its 50th anniversary and recognizing the contributions

		  of members of the Association to the United States.

	

	

		Whereas in 2005, the National Asphalt Pavement Association

			 (incorporated on May 17, 1955, as the National Bituminous Concrete Association)

			 celebrates its 50th anniversary;

		Whereas the members of the National Asphalt Pavement

			 Association play a key role in strengthening the economy of the United States

			 and promoting the mobility of citizens of the United States by providing

			 hot-mix asphalt used in the construction of the 41,000-mile Interstate Highway

			 System and other highways, streets, roads, parking lots, and airports;

		Whereas the National Asphalt Pavement Association has

			 focused on continually improving the quality of asphalt pavement by

			 establishing a quality improvement program;

		Whereas the National Asphalt Pavement Association has

			 facilitated technology transfer and advanced new asphalt pavement technologies

			 through partnerships, scanning tours, publications, and presentations;

		Whereas the National Asphalt Pavement Association, through

			 members of the Association, has fostered and encouraged young people to pursue

			 careers in civil engineering by establishing the National Asphalt Pavement

			 Association Research and Education Foundation to provide scholarships, sponsor

			 educational exhibitions, and fund research of national significance relating to

			 hot-mix asphalt;

		Whereas the National Asphalt Pavement Association, through

			 members of the Association, endowed the National Center for Asphalt Technology,

			 the world’s premier institution for asphalt research, and continues to fund the

			 activities of the Center; and

		Whereas the National Asphalt Pavement Association will

			 continue to contribute to research to ensure that the Interstate Highway System

			 will be designed and constructed for perpetual use in order to meet the growing

			 economic and national security needs of the United States: Now, therefore, be

			 it

		

	

		That the Senate—

			(1)congratulates the

			 National Asphalt Pavement Association on its 50th anniversary; and

			(2)recognizes and

			 celebrates the achievements of the members of the National Asphalt Pavement

			 Association for their contributions to the economic well-being of the citizens

			 of the United States.

			

